Exhibit 10.2

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (this “Amendment”), dated as of the 20th day of
May, 2005, is by and between FUND IV AND FUND V ASSOCIATES, a Georgia joint
venture (the “Landlord”) and ADP, INC., a Delaware corporation (the “Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement dated
March 31, 2004 (the “Lease”) with respect to certain office space containing
31,931, rentable square feet located at 10407 Centurion Parkway North,
Jacksonville, Florida and more particularly described in the Lease (the
“Premises”), and the Commencement Date under the Lease occurred on July 1, 2004;
and

 

WHEREAS, Tenant has exercised its Right to Expand to add an additional 16,023
rentable square feet to the Premises;

 

NOW THEREFORE, in consideration of the mutual promises contained herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby stipulate and agree as follows:

 

1. Expansion. Effective on the Expansion Space Effective Date (as defined
below), approximately 16,023 rentable square feet on the 3rd floor of the
Building, as shown on Exhibit “A-4” attached hereto and incorporated herein by
this reference (the “Expansion Space”), shall be added to the Premises, so that
the rentable area of the Premises shall increase from 31,931 square feet to
47,954 rentable square feet and the Premises shall thereafter be deemed to
contain 47,954 rentable square feet for all purposes under the Lease.

 

2. Effective Date. This Amendment shall be effective on the date (the “Expansion
Space Effective Date”) which is the earlier of (i) the date which is ten (10)
days after Substantial Completion of the Work to be performed by Landlord in
accordance with Exhibit “B-1”, (ii) the date on which Substantial Completion of
the Work to be performed by Landlord in accordance with Exhibit “B-1” would have
occurred if not for Tenant Delays (as defined in Article VII of Exhibit “B-1”),
or (iii) the date upon which Tenant takes possession and occupies the Expansion
Space. The taking of possession by Tenant of the Expansion Space shall be deemed
conclusively to establish Tenant has accepted the Expansion Space as suitable
for Tenant’s intended use and that Landlord’s construction obligations with
respect to the Expansion Space have been completed in accordance with Exhibit
“B-1” attached hereto, and that the Expansion Space, to the extent of Landlord’s
construction obligations with respect thereto, are in good and satisfactory
condition. The parties agree and acknowledge that the scheduled expiration date
of the Lease with respect to the Expansion Space shall be the same as the
scheduled expiration date of the Lease with respect to the balance of the
Premises.

 

3. Base Rent Abatement with Respect to Expansion Space;. Landlord and Tenant
agree that Tenant shall not be obligated to commence the payment of Base Rent
with respect to the Expansion Space until July 1, 2005. Tenant shall be
responsible for the payment of all other sums and additional rental payable
under the Lease with respect to the Expansion Space, including Operating
Expenses, beginning on the Expansion Space Effective Date.

 

4. Tenant’s Share. Beginning on the Expansion Space Effective Date, Tenant’s
Share shall be 54.75%.

 

5. Construction Work; Construction Allowance. The obligations of Landlord and
Tenant with respect to the leasehold improvements to the Expansion Space are set
forth in Exhibit “B-1” attached hereto and by this reference made a part hereof.
Landlord agrees to provide a construction allowance to Tenant for the
construction of the Expansion Space (the “Expansion Space Allowance”) in an
amount equal to Twenty-Five Dollars ($25.00) per rentable square foot contained
in the Expansion Space multiplied by a fraction, the numerator of which is the
number of months (prorated for partial months as necessary) between the
Expansion Space Effective Date and November 30, 2009, and the denominator of
which is sixty-five (65).

 

6. Right to Expand. The Right to Expand described in Section D-5 set forth on
Exhibit “D” attached to the Lease is of no further force or effect.

 

1



--------------------------------------------------------------------------------

7. Brokers. The parties hereto acknowledge that in this transaction, Newmark
Southern Region has acted as agent for Tenant and Commercial Jacksonville has
acted as agent for Landlord, and any commissions due such brokers shall be
determined in accordance within written commission agreements between Landlord
and such brokers. Each party represents and warrants to the other party that,
other than as stated herein, neither party has employed or dealt with any
broker, agent or finder in the negotiations of this Amendment and each party
shall indemnify and hold the other party harmless from and against any
liability, claim, damage, cost or expense in the event of the inaccuracy of such
representation and warranties. This provision shall survive the expiration or
earlier termination of the Lease.

 

8. Miscellaneous. Landlord and Tenant confirm that the Lease, as hereby
modified, is in full force and effect. Tenant hereby ratifies and confirms the
Lease and agrees to be bound thereby. To the extent that any of the provisions
of this Amendment conflict with the provisions of the Lease, the provisions of
this Amendment shall govern and control. Except where the context otherwise
requires, all references in this Amendment to the Lease shall be deemed to
include the Lease as modified by this Amendment. The Lease, as modified this
Amendment, constitutes the complete agreement of the parties hereto, and shall
supersede any prior written or oral representations or discussions between the
parties. All capitalized terms used in this Amendment, unless otherwise
specifically defined to the contrary herein, shall have the same meanings
ascribed to them in the Lease.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

LANDLORD:             FUND IV AND FUND V ASSOCIATES,         a Georgia joint
venture         By:   Wells Real Estate Fund IV, L.P.,             a Georgia
limited partnership, as venturer             By:   Wells Partners, L.P.,        
        a Georgia limited partnership,                 general partner          
      By:   Wells Capital, Inc.                     a Georgia corporation,      
              general partner                     By:  

 

--------------------------------------------------------------------------------

                    Name:  

 

--------------------------------------------------------------------------------

                    Title:  

 

--------------------------------------------------------------------------------

                    (CORPORATE SEAL)         By:   Wells Real Estate Fund V,
L.P.,             a Georgia limited partnership,             as venturer        
    By:   Wells Partners, L.P.,                 a Georgia limited partnership,  
              general partner                 By:   Wells Capital, Inc.        
            a Georgia corporation,                     general partner          
          By:  

 

--------------------------------------------------------------------------------

                    Name:  

 

--------------------------------------------------------------------------------

                    Title:  

 

--------------------------------------------------------------------------------

                    (CORPORATE SEAL)

 

2



--------------------------------------------------------------------------------

TENANT: ADP, INC. By:  

 

--------------------------------------------------------------------------------

    James B. Benson, President     (CORPORATE SEAL)

 

3



--------------------------------------------------------------------------------

EXHIBIT “A-4”

 

FLOOR PLAN - EXPANSION SPACE

 

A-4



--------------------------------------------------------------------------------

EXHIBIT “B-1”

 

WORK LETTER

 

(Expansion Space)

 

This Work Letter (“Agreement”) is made this      day of May, 2005, by and
between FUND IV AND FUND V ASSOCIATES, a Georgia joint venture (hereinafter
called “Landlord”), and ADP, INC a Delaware corporation (hereinafter called
“Tenant”).

 

Landlord and Tenant hereby covenant and agree as follows (all capitalized terms
not otherwise defined herein shall have the meanings ascribed to such terms in
the First Amendment to Lease Agreement dated of even date herewith executed by
Landlord and Tenant):

 

ARTICLE I

WORK

 

Except as otherwise specifically provided, Landlord shall furnish, install
and/or perform in the premises the following items of work (hereinafter “Work”)
pursuant to the provisions of this Agreement: All Leasehold Improvements shown
in Tenant’s Plans (as defined in Article II hereof) costing up to an amount not
exceeding in the aggregate the Expansion Space Allowance, provided that Building
Standard Tenant Materials are contained in “Tenant’s Plans.” “Building Standard
Tenant Materials” shall mean the materials Landlord has chosen to be utilized in
Tenant spaces, including the materials described in Schedule “B-2” attached
hereto and made a part hereof or materials of comparable quality substituted
therefor by Landlord. Landlord shall install the Building Standard Tenant
Materials according to the Construction Documents (as hereinafter defined) at
Tenant’s expense. Alterations, relocation or substitution of Building Standard
Tenant Materials may exceed the Expansion Space Allowance.

 

ARTICLE II

TENANT’S PLANS

 

1. Landlord, through Ware Malcomb (the “Architect”) and Barrett Woodyard &
Associates (the “Engineer”), shall prepare complete plans and specifications
(“Tenant’s Plans”) for Work relating to the Expansion Space as follows:

 

(a) Detailed architectural drawings and specifications of Tenant’s partition
plan, partition types, reflected ceiling plan, power, communications, and
telephone plan (location of data and telephone outlets with pull boxes only),
electrical outlets, finish plan, millwork construction drawings, elevations,
construction details and sections; and

 

(b) Mechanical, electrical, plumbing and lighting plans and specifications where
necessary for installation and connection to Building Systems.

 

2. Landlord and Tenant hereby agree that time is of the essence, and the
following procedure and schedule shall be adhered to with respect to the design
and development of final construction documents (“Construction Documents”) and
the construction of Work:

 

(a) Provided Tenant has timely supplied all necessary information to Landlord,
Architect and Engineer shall prepare and deliver to Landlord and Tenant copies
of Tenant’s Plans based upon all information previously provided and approved by
Tenant;

 

(b) Landlord and Tenant shall thereafter promptly review Tenant’s Plans.
Landlord shall have the right to approve or reject such plans in its sole
discretion and shall notify Tenant in sufficient detail as to why Landlord is
rejecting any of the proposed Tenant’s Plans. Tenant shall sign off on the
proposed Tenant’s Plans or reject and modify the proposed Tenant’s Plans,
prepared in accordance with Subsection (a) above within five (5) business days
after receipt of such Tenant’s Plans by Architect and Engineer. The approved
Tenant’s Plans are to be initialed by Landlord and Tenant and attached to this
Expansion Space Work Letter as Schedule “D-3.”

 

B-1



--------------------------------------------------------------------------------

(c) Landlord shall obtain bids from at least three (3) general contractors for
the performance of the Work, which general contractors shall be mutually
acceptable to Landlord and Tenant;

 

(d) Following the approval of Tenant’s Plans, the Construction Documents shall
be prepared from such Tenant’s Plans by Architect and Engineer, and the
Construction Documents shall be sent out for bid by the approved general
contractors. Upon the approval of Tenant of the winning bid and the pricing
associated with the same (the “Tenant Improvement Budget”), a contract for
construction shall be awarded by Landlord to a bidder with a price and
construction schedule reasonably acceptable to Landlord and Tenant. Tenant shall
be required to review, approve and initial the complete Construction Documents
prior the Landlord commencing construction. Construction shall be commenced and
diligently pursued to completion in accordance with such construction schedule.
Upon prior notice to Tenant, Landlord reserves the right to make reasonable
substitutions of equal or better quality and value for Building Standard
Materials in the event of unavailability of materials or altered field
conditions;

 

(e) “Substantial Completion” (i.e., the date upon which Work is substantially
completed, except for punch list items, in accordance with the Construction
Documents) will occur in compliance with the project schedule submitted by
Landlord and approved by Tenant;

 

(f) Items shown on a punch list to be prepared by Tenant, Architect and Engineer
at Substantial Completion will then be completed, and Landlord shall thereafter
obtain a Temporary Certificate of Occupancy, if necessary, and a permanent
Certificate of Occupancy for the Expansion Space, as required, as promptly as
possible; and

 

(g) Any unused portion of the Expansion Space Allowance not exceeding $8.00 per
rentable square foot of the Expansion Space may be applied to Rent or otherwise
used by Tenant’s in its sole discretion.

 

3. The contractor selected though the bidding process shall construct the
Leasehold Improvements to the Expansion Space in accordance with the
Construction Documents which have been approved by the parties.

 

4. Tenant agrees that it shall look solely to Architect and Engineer with
respect to the adequacy, correctness or sufficiency of Tenant’s Plans or
compliance thereof with any applicable laws, codes, regulations or ordinances of
any applicable governmental authority, or otherwise, and that Landlord’s review
or approval of Tenant’s Plans shall not constitute a representation, guaranty or
warranty with respect to Tenant’s Plans.

 

5. Tenant’s Plans shall be filed by the Architect, Engineer or contractor, at
Landlord’s sole cost and expense, as shall be required by law and approved by
all governmental authorities having jurisdiction thereof. Any and all permits
which may be required shall be procured by Architect or Engineer as part of the
Expansion Space Allowance. Tenant and Tenant’s architect and designers, if any,
shall cooperate with Landlord in obtaining any such approvals and permits
without delay.

 

6. Any changes required by any governmental authority, agency or department
affecting the construction of any Work or any Additional Work (as defined below)
to be performed therein shall not be deemed to be a violation of Tenant’s Plans
or any provision of this Work agreement and shall be accepted and paid for by
Tenant to the extent the costs of the same exceed the Expansion Space Allowance.

 

B-2



--------------------------------------------------------------------------------

ARTICLE III

ALLOWANCE; ADDITIONAL WORK

 

1. The Expansion Space has previously been improved for occupancy by another
tenant and is being delivered to Tenant in its “as is” condition. Tenant
acknowledges and agrees that, except as expressly set forth herein, neither
Landlord nor its representatives have made any representations, warranties or
inducements to Tenant with respect to the current condition of the Expansion
Space or the improvements therein.

 

2. Landlord shall bear the cost of the design and preparation of Tenant’s Plans
and the execution of the Work up to the maximum total defined as the Expansion
Space Allowance. Tenant shall bear the expense of any and all costs associated
with the Work in excess of the Expansion Space Allowance. All work shown in
Tenant’s Plans costing in excess of the Expansion Space Allowance shall be
deemed to be Additional Work (“Additional Work”), and Tenant shall pay Landlord
for the actual cost thereof as provided in Article XI below. All revised or
additional Tenant’s Plans are subject to Landlord’s review and written approval,
such approval not to be unreasonably withheld or delayed. Should any revisions
or additions to the original Tenant’s Plans result in a delay of Substantial
Completion (hereinafter defined) of the Expansion Space, Tenant agrees that such
shall constitute a Tenant Delay (hereinafter defined).

 

3. Tenant shall pay Landlord’s Construction Manager its direct, out-of-pocket
costs for designing, furnishing, installing and/or constructing Tenant’s Plans
(as they may be modified). “Change Order(s)” shall mean any alteration,
substitution, addition or change to or in Tenant’s Plans or construction
Documents requested by Tenant after the same has been consented to by Landlord.

 

4. Should Tenant modify Tenant’s Plans or the Construction Documents subsequent
to their approval by Landlord and Tenant, and such modifications increase the
cost of Work to the extent such cost exceeds the Expansion Space Allowance, then
Tenant shall be solely responsible for such cost increase.

 

5. If any items of Additional Work shall entail the ordering and/or purchase by
Landlord of unusual or specialty materials or products involving, in Landlord’s
sole judgment, material cost, Landlord may require Tenant to pay to Landlord
with five (5) days of Landlord’s request therefor before proceeding to purchase
or order same (which request may be contained in Landlord’s estimate of the cost
thereof furnished to Tenant) a deposit (but only if the cost of the same results
in costs in excess of the Expansion Space Allowance), on account of the cost of
such Additional Work, as shall be determined by Landlord in its sole discretion.
Tenant shall have the right to purchase any necessary materials directly from
its own vendors without any markup by Landlord or its contractor.

 

6. If, in Landlord’s reasonable judgment, any items of Additional Work shall
involve ordering of materials or products which must be specially fabricated to
order and thus will materially delay the performance of Work, then Landlord may
require Tenant to agree on a fixed Commencement Date of this Lease (allowing a
reasonable time for the performance of Work in absence of the necessity of
performing the Additional Work occasioning such material delay). If the parties
cannot agree upon a fixed Commencement Date, then Landlord shall have the right
to decline to perform such Additional work, and Tenant shall be responsible for
the performance thereof (subject to the terms of this Lease) after the
completion of Work and any other Additional Work not objected to by Landlord.

 

ARTICLE IV

PAYMENT

 

Landlord will provide the Expansion Space Allowance to Tenant upon the terms and
conditions described in Article XI below.

 

B-3



--------------------------------------------------------------------------------

ARTICLE V

APPROVALS; AUTHORIZATIONS; TENANT’S AUTHORIZED AGENT(S)

 

1. The approval by Tenant of Tenant’s Plans shall be deemed authorization by
Tenant for Landlord to proceed with the performance of Work and any Additional
Work and shall be deemed approval by Tenant of Landlord’s cost estimate for the
work.

 

2. Any approvals required to be given by Tenant shall be deemed given unless
within five (5) days after request is made therefor, notice of disapproval is
given. Any architect or designer acting for or on behalf of Tenant shall be
deemed an agent of Tenant duly authorized to bind and act for Tenant in all
respects.

 

ARTICLE VI

NO CHANGES IN TENANT’S PLANS

 

No change(s) may be made by Tenant in any of Tenant’s Plans which, in Landlord’s
reasonable opinion, will cause any additional cost or expense to Landlord unless
Tenant shall specifically agree to pay Landlord’s reasonable costs incurred as a
result of any such changes(s) and to be responsible for any delay in the
completion of Work. In no event may any changes be made to any of Tenant’s Plans
(or to any Work or Additional Work performed in the Expansion Space) after
Landlord shall have sent to Tenant written notice of the anticipated date of
Substantial Completion of Work.

 

ARTICLE VII

TENANT DELAY; LANDLORD DELAY;

ADVANCEMENT OF COMMENCEMENT DATE

 

If there is a delay in the Substantial Completion of Work, or any portion
thereof, due to any act or omission of Tenant, its contractors, subcontractors,
architects, space designers, movers, consultants, agents or employees,
including, without limitation, delays due to failure by Tenant, in a timely
manner, to deliver Tenant’s Plans, Tenant’s making changes in Tenant’s Plans or
in Work, delays by Tenant in submission of information, approving working
drawings or cost estimates or giving authorizations or approvals, requests for
other than Building Standard Materials, or delays resulting from the fact that
portions of Work must be scheduled after the completion of certain items of
Tenant’s Installations (hereinafter defined) (any of the foregoing being called
a “Tenant Delay”), then the Expansion Space, or such portion thereof, shall be
deemed Substantially Completed on the date the premises or such portion thereof
would have been available for occupancy but for the duration of any such
aforementioned Tenant Delay, even though work to be done by Landlord has not
been commenced or completed. The parties recognize that a Tenant Delay may be
aggravated or extended by a strike, materials or labor shortage, or loss of time
due to construction scheduling changes occasioned by such Tenant Delay or other
unavoidable delays, any or all of which would not have adversely affected the
timely completion of Work in the absence of such Tenant Delay, and agree that
the duration of Tenant Delay should include all delays resulting from such other
causes, notwithstanding that as a result thereof, the Tenant Delay in question
may substantially exceed, in duration, the length of time during which the act
or omission of Tenant or its agents, employees or contractors causing such
Tenant’s Delay may have occurred or continued.

 

If there is a delay (a “Landlord Delay”) in the in the Substantial Completion of
Work that is not a Tenant Delay and is not due to a strike, materials or labor
shortage or other unavoidable delays outside the control of Landlord, Tenant
shall receive one (1) additional day of rental concession for each additional
day of such delay. In the event the Expansion Space has not been delivered to
Tenant due to a Landlord Delay on or before the date three (3) months after the
Commencement Date, the Tenant will have the right to terminate the Lease by
delivering thirty (30) days written notice to Landlord. If Tenant fails to
deliver such written notice within such thirty (30) day period, such right to
terminate will be no longer of any force or effect.

 

B-4



--------------------------------------------------------------------------------

ARTICLE VIII

TENANT’S INSTALLATIONS

 

In the event Tenant shall desire to make any installations in the Expansion
Space (“Tenant’s Installations”) which are not to be made by Landlord for
Tenant, the following shall apply:

 

1. On condition that such Tenant’s Installations will not require any structural
change, and further provided that all Work and Additional Work required to be
made by Landlord therein shall have reached a point with respect to which, in
Landlord’s sole judgment, exercised in good faith, the making of Tenant’s
Installations will not delay or hamper Landlord in the completion of Work or any
Additional Work, Tenant may enter the Expansion Space for the purpose of making
Tenant’s Installations, subject, however, to the applicable provisions of the
Lease. In addition to the insurance requirements set forth in the Lease, Tenant
shall provide whatever insurance coverage and certificates as are required by
Landlord’s Construction Manager in connection with work to be done by Tenant’s
contractors and subcontractors, including, but not limited to, naming Landlord
and the Construction Manager as Additional Insureds.

 

2. Prior to the Commencement Date, any entry by Tenant in or on the Expansion
Space shall be at Tenant’s sole risk and shall be subject to all of terms,
covenants and the provisions of the Lease. Tenant’s Installations shall be
completed free of all liens and encumbrances (copies of releases supplied to
Landlord at Landlord’s request without delay.)

 

3. Prior to soliciting bids from any contractor(s) for performance of any work
or installation of any materials or equipment that Tenant may desire to have
performed or installed in the Expansion Space, Tenant shall first submit to
Landlord, for its approval or disapproval, the names of any such contractor(s)
and Tenant shall only obtain bids and enter into contracts (for work or
materials or equipment to be installed in the Expansion Space) with
contractor(s) first approved, in writing, by Landlord. Tenant agrees that in
performing any work, the labor employed by Tenant or anyone performing such work
for or on behalf of Tenant shall always be harmonious and compatible with the
labor employed by Landlord and/or any contractors or subcontractors of Landlord.
Should such labor, in Landlord’s sole opinion, be incompatible, Landlord may
require Tenant to withdraw from the Expansion Space immediately until Tenant
takes possession of the Expansion Space.

 

4. In the event Tenant or any agent, visitor, guest, employee, subcontractor or
contractor of Tenant (“Persons Under Tenant’s Control”) shall enter upon the
Expansion Space or any other part of the Building, Tenant agrees to indemnify
and save Landlord free and harmless from and against any and all claims
whatsoever arising out of said entry or any work performed by such Persons Under
Tenant’s Control. Persons Under Tenant’s Control shall comply with the special
rules, regulations and requirements of Building management for the performance
of work (including, without limitation, the requirement that Tenant maintain
workers’ compensation, public liability and property insurance coverages as
Landlord may reasonably require). Persons Under Tenant’s Control shall
coordinate their activities so as to avoid the intrusion into or disruption of
the operation of the Building and the business operation of other tenants.

 

5. As a condition of Landlord’s permitting Tenant to make any of Tenant’s
Installations in the Expansion Space, Landlord may require that Tenant agree
with Landlord on a fixed Commencement Date of this Lease (allowing a reasonable
time for the performance of Work). If the parties cannot agree upon a fixed
Commencement Date, then Landlord may refuse permission for Tenant to perform
Tenant’s Installations prior to the occurrence of the Commencement Date.

 

6. Only Landlord’s contractors shall be permitted to do any work on the Building
Systems.

 

ARTICLE IX

SUBSTANTIAL COMPLETION

 

Substantially Completed and Substantial Completion shall have occurred upon the
following: (1) Work shall have been completed in substantial compliance with the
Construction Documents, except for punch list items and Tenant’s Work, and
otherwise sufficient so that Architect can execute the most recently published
version of AIA form G704, titled “Certificate of Substantial Completion,” or (2)
Landlord shall have obtained a certificate of

 

B-5



--------------------------------------------------------------------------------

occupancy or other evidence reasonably satisfactory to Tenant that upon
completion of Tenant’s Work, a certificate of occupancy will be issued,
permitting the lawful use of the Expansion Space; provided, however, that to the
extent compliance with the conditions set forth above would have occurred but
for Tenant Delay, then compliance with such conditions shall be deemed to have
occurred on the date it would have occurred but for the Tenant Delay.

 

ARTICLE X

DESIGNATION OF REPRESENTATIVES

 

Landlord hereby designates Mike Watson, Landlord’s Construction Manager to act
as its authorized representative on this Work Agreement. Any response from such
person under this Work Agreement shall be the response of Landlord. Tenant
hereby designates Gary Sorber and any ADP project manager assigned by Gary Sober
to act as its authorized representative on this Work Agreement. Any response
from such Person under this Work Agreement shall be the response of Tenant.

 

ARTICLE XI

BUILDING ALLOWANCE AND TENANT FINISHES

 

Tenant and Landlord agree that all costs of the Work and Additional Work in
excess of the Expansion Space Allowance which are requested by Tenant and
approved by Landlord shall be paid by Tenant to Landlord as follows: twenty-five
(25%) percent of Tenant’s estimated costs prior to the commencement of the Work,
fifty percent (50%) of Tenant’s estimated costs within twenty (20) business days
of Landlord’s notice that fifty percent (50%) of the Work is complete and the
balance of actual costs upon substantial completion and prior to occupancy. The
amount due for each installment shall be set forth in a written invoice from
Landlord. Should Tenant fail to pay for such excess costs when due as herein
provided, such amount due shall accrue interest at the rate of one and one-half
(1-1/2%) percent per month or fraction thereof from the date such payment is due
until paid (Annual Percentage Rate – 18%) and the failure to pay such amount
when due shall be a default, subject to the provisions of Section 26 of the
Lease.

 

IN WITNESS WHEREOF, this Work Agreement has been executed as of the day and year
first above written.

 

LANDLORD:     FUND IV AND FUND V ASSOCIATES,     a Georgia joint venture     By:
  Wells Real Estate Fund IV, L.P.,         a Georgia limited partnership,      
  as venturer         By:   Wells Partners, L.P.,             a Georgia limited
partnership,             general partner             By:   Wells Capital, Inc.  
              a Georgia corporation,                 general partner            
    By:  

 

--------------------------------------------------------------------------------

                Name:  

 

--------------------------------------------------------------------------------

                Title:  

 

--------------------------------------------------------------------------------

                    (CORPORATE SEAL)

 

B-6



--------------------------------------------------------------------------------

By:   Wells Real Estate Fund V, L.P.,     a Georgia limited partnership,     as
venturer     By:   Wells Partners, L.P.,         a Georgia limited partnership,
        general partner         By:   Wells Capital, Inc.             a Georgia
corporation,             general partner             By:  

 

--------------------------------------------------------------------------------

            Name:  

 

--------------------------------------------------------------------------------

            Title:  

 

--------------------------------------------------------------------------------

                (CORPORATE SEAL) TENANT: ADP, INC. By:  

 

--------------------------------------------------------------------------------

    James B. Benson, President     (CORPORATE SEAL)

 

B-7